—Determination of respondent Police Commissioner, dated July 13, 1999, which found petitioner police officer guilty of specifications charging him with discourtesy to a police sergeant and imposed a forfeiture of 15 vacation days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered February 15, 2000), dismissed, without costs.
No basis exists to disturb the challenged determination since substantial evidence, including testimony of police officers corroborative of the account of the underlying incident given by the complaining sergeant, supported the Hearing Officer’s finding that petitioner was discourteous to a police sergeant (see, Matter of Binford v Safir, 270 AD2d 129). Nor is there any basis upon which the penalty imposed might be disturbed since the penalty, forfeiture of 15 vacation days, does not shock our sense of fairness (see, Matter of Kelly v Safir, 96 NY2d 32). Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.